 1
 2
 3
 4
 5
 6
 7
 8                         UNITED STATES DISTRICT COURT
 9                       SOUTHERN DISTRICT OF CALIFORNIA
10
11    SKATE ONE CORP.,                            Case No.: 18cv730-LAB (BGS)
12                                 Plaintiff,
                                                  ORDER OF DISMISSAL
13    v.
14    SAN DIEGO CUSTOMS LLC,
15                              Defendant.
16
17         Plaintiff has filed a notice of dismissal, without specifying whether dismissal
18   is with or without prejudice. Defendant has not answered or otherwise appeared.
19   Pursuant to Fed. R. Civ. P. 41(a)(1)(A) and (B), this action is DISMISSED
20   WITHOUT PREJUDICE.
21
22         IT IS SO ORDERED.
23   Dated: May 6, 2019
24
25                                              Hon. Larry Alan Burns
                                                Chief United States District Judge
26
27
28

                                                 1
                                                                            18cv730-LAB (BGS)
